DETAILED ACTION
1.	The present application, filed on Feb. 27, 2020 which is after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on April 12, 2016. 
2.	Original claims 1-20 are pending and are subject to restriction/election as discussed below. 

Interview Summary
3.	In an Examiner-Initiated Telephonic Interview conducted on May 27, 2022 with the Attorney of Record, Mr. David Atkinson (Reg. No. 56,655), the Examiner issued a restriction requirement (on the basis of combinations usable together) between Group I: claims 1-7 and 16-20 in the CPC class G06H 20/13, and Group II: claims 8-15 in the CPC class G06Q 20/102. 
4.	The Attorney of Record stated that the Applicant would make the decision based on an official paper copy of the restriction requirement.

Election/Restriction
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7 and 16-20, is classified in CPC class G06H 20 subclass 13, and is drawn to an apparatus for Information and Communication Technology [ICT] specially adapted for the handling or processing of medical or healthcare data, specially adapted for therapies or health-improving plans, relating to drugs or medications, e.g. for ensuring correct administration to patients, delivered from dispensers. A utility of this invention is utilizing a processing device to handle or process medical or healthcare data.
II.	Claims 8-15, is classified in CPC class G06Q 20 subclass 102, and is drawn to an apparatus for payment architectures, schemes or protocols, specially adapted for electronic funds transfer [EFT] systems, bill distribution or payments. A utility of this invention is payment of a medical bill, wherein the payment information includes a financial account number, and wherein the processor processes the payment by charging the financial account number. 
6.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. As is obvious from the steps and features of the two inventions and their separate utility, the inventions are distinct from each other. See MPEP § 806.05(d). 
7.	Restriction for examination purposes as indicated is proper because the inventions are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required, because the inventions require a different field of search (for example, searching different databases, different electronic resources, and/or employing different search queries). 
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AYAL I. SHARON/Examiner, Art Unit 3695 

May 29, 2022